Exhibit 10.5
SUBORDINATION AGREEMENT
          THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of
January 7, 2009, by and among THE JOHN N. KAPOOR TRUST DATED SEPTEMBER 20, 1989
(“Subordinated Creditor), AKORN, INC., a Louisiana corporation (“Akorn”), AKORN
(NEW JERSEY), INC., an Illinois corporation (“Akorn New Jersey” and together
with Akorn, the “Companies” and each a “Company”), and GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent for the Senior Lenders party to the Credit Agreement
described below.
RECITALS
          A. The Companies, Agent and Senior Lenders (as hereinafter defined)
have entered into a Credit Agreement, dated as of January 7, 2009 (as the same
has been and may be further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) pursuant to which, among other things, the
Senior Lenders have agreed, subject to the terms and conditions set forth in the
Credit Agreement, to make certain loans and financial accommodations to the
Companies. All of the Companies’ obligations to Agent and Senior Lenders under
the Credit Agreement and the other Senior Debt Documents (as hereinafter
defined) are secured by liens on and security interests in substantially all of
the now existing and hereafter acquired real and personal property of the
Companies (the “Collateral”).
          B. Subordinated Creditor has extended credit to the Company as
evidenced by a Subordinated Promissory Note dated as of July 28, 2008, in the
principal amount of $5,000,000.00 (as the same has been and may be further
amended, supplemented or otherwise modified from time to time, the “Subordinated
Note”).
          C. As one of the conditions precedent to the agreement of Agent and
Senior Lenders to enter into the Credit Agreement and other Senior Debt
Documents, Agent and Senior Lenders have required the execution and delivery of
this Agreement by Subordinated Creditor and the Companies in order to set forth
the relative rights and priorities of Agent, Senior Lenders and Subordinated
Creditor under the Senior Debt Documents and the Subordinated Debt Documents (as
hereinafter defined).
          NOW, THEREFORE, in order to induce Agent and Senior Lenders to consent
to the incurrence of the Debt evidenced by the Subordinated Note, and for other
good and valuable consideration, the receipt, and sufficiency of which hereby
are acknowledged, the parties hereto hereby agree as follows:
     1. Definitions. The following terms shall have the following meanings in
this Agreement:
     “Agent” shall mean General Electric Capital Corporation, as Agent for the
Senior Lenders, or any other Person appointed by the holders of the Senior Debt
as administrative agent for purposes of the Senior Debt Documents and this
Agreement.

 



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States
Code, as amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
     “Distribution” means, with respect to any indebtedness, obligation or
security, (a) any payment or distribution by any Person of cash, securities, or
other property (other than payments in kind (but not in cash) of interest on the
Subordinated Debt in accordance with the terms of the Subordinated Debt
Documents and the issuance of the warrants or common stock of Akorn), by set-off
or otherwise, on account of such indebtedness, obligation or security, (b) any
redemption, purchase or other acquisition of such indebtedness, obligation or
security by any Person or (c) the granting of any lien or security interest to
or for the benefit of the holders of such indebtedness, obligation or security
in or upon any property of any Person.
     “Enforcement Action” shall mean (a) to take from or for the account of
either Company or any guarantor of the Subordinated Debt, by set-off or in any
other manner, the whole or any part of any moneys which may now or hereafter be
owing by the Company or any such guarantor with respect to the Subordinated
Debt, (b) to sue for payment of, or to initiate or participate with others in
any suit, action or proceeding against either Company or any such guarantor to
(i) enforce payment of or to collect the whole or any part of the Subordinated
Debt or (ii) commence judicial enforcement of any of the rights and remedies
under the Subordinated Debt Documents or applicable law with respect to the
Subordinated Debt, (c) to accelerate the Subordinated Debt (but excluding any
acceleration occurring by operation of law in connection with bankruptcy
proceedings), (d) to exercise any put option or to cause either Company or any
such guarantor to honor any redemption or mandatory prepayment obligation under
any Subordinated Debt Document or (e) to take any action under the provisions of
any state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any property or assets of the Company or any such
guarantor.
     “GE Loan Documents” shall mean the Credit Agreement and all other
agreements, documents and instruments executed from time to time in connection
therewith, including without limitation any agreements, documents and
instruments evidencing “Obligations” as such term is defined in the Credit
Agreement, in each case, as the same may be amended, supplemented or otherwise
modified from time to time.
     “Person” means any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.
     “Proceeding” shall mean any voluntary or involuntary insolvency,
bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of a Person.

2



--------------------------------------------------------------------------------



 



     “Refinancing Senior Debt Documents” shall mean any financing documentation
which replaces the GE Loan Documents and pursuant to which the Senior Debt under
the GE Loan Documents are refinanced, as such financing documentation may be
amended, supplemented or otherwise modified from time to time in compliance with
this Agreement.
     “Senior Debt” shall mean all obligations, liabilities and indebtedness of
every nature of the Company from time to time owed to Agent or any Senior Lender
under the Senior Debt Documents, including, without limitation, the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest, all
“Obligations” as such term is defined in the Credit Agreement and all fees,
costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of a Proceeding under the Bankruptcy
Code together with (a) any amendments, modifications, renewals or extensions
thereof to the extent not prohibited by the terms of this Agreement and (b) any
interest accruing thereon after the commencement of a Proceeding, without regard
to whether or not such interest is an allowed claim. Senior Debt shall be
considered to be outstanding whenever any loan commitment under the Senior Debt
Documents is outstanding.
     “Senior Debt Documents” shall mean the GE Loan Documents and, after any
refinancing of the Senior Debt under the GE Loan Documents, the Refinancing
Senior Debt Documents.
     “Senior Default” shall mean any “Event of Default” under the Senior Debt
Documents, or any condition or event that, after notice or lapse of time or
both, would constitute such an Event of Default if that condition or event were
not cured or removed within any applicable grace or cure period set forth
therein.
     “Senior Lenders” shall mean the holders of the Senior Debt.
     “Subordinated Debt” shall mean all of the obligations of the Companies to
Subordinated Creditor evidenced by or incurred pursuant to the Subordinated Debt
Documents.
     “Subordinated Debt Documents” shall mean the Subordinated Note and all
other documents, agreements and instruments now existing or hereinafter entered
into evidencing or pertaining to all or any portion of the Subordinated Debt.
     “Subordinated Debt Default” shall mean a default in the payment of the
Subordinated Debt or in the performance of any term, covenant or condition
contained in the Subordinated Debt Documents or any other occurrence permitting
Subordinated Creditor to accelerate the payment of all or any portion of the
Subordinated Debt.
     “Subordinated Debt Default Notice” shall mean a written notice from
Subordinated Creditor or either Company to Agent pursuant to which Agent is
notified of the occurrence of a Subordinated Debt Default, which notice
incorporates a reasonably detailed description of such Subordinated Debt Default
and which notice expressly states that it is a “Subordinated Debt Default
Notice” hereunder.
     2. Subordination.

3



--------------------------------------------------------------------------------



 



          Section 2.1. Subordination of Subordinated Debt to Senior Debt. Each
Company covenants and agrees, and Subordinated Creditor by its acceptance of the
Subordinated Debt Documents (whether upon original issue or upon transfer or
assignment) likewise covenants and agrees, notwithstanding anything to the
contrary contained in any of the Subordinated Debt Documents, that the payment
of any and all of the Subordinated Debt shall be subordinate and subject in
right and time of payment, to the extent and in the manner hereinafter set
forth, to the prior indefeasible payment in full in cash of all Senior Debt.
Each holder of Senior Debt, whether such Senior Debt is now outstanding or
hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired Senior Debt in reliance upon the provisions contained in this
Agreement.
          Section 2.2. Liquidation, Dissolution, Bankruptcy. In the event of any
Proceeding involving the Company:
          (a) All Senior Debt shall first be indefeasibly paid in full in cash
and all commitments to lend under the Senior Debt Documents shall be terminated
before any Distribution, whether in cash, securities or other property, shall be
made to Subordinated Creditor on account of any Subordinated Debt.
          (b) Any Distribution, whether in cash, securities or other property
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Subordinated Debt shall be paid or delivered directly to Agent
(to be held and/or applied by Agent in accordance with the terms of the Senior
Debt Documents) until all Senior Debt is indefeasibly paid in full in cash and
all commitments to lend under the Senior Debt Documents shall have been
terminated. Subordinated Creditor irrevocably authorizes, empowers and directs
any debtor, debtor in possession, receiver, trustee, liquidator, custodian,
conservator or other Person having authority, to pay or otherwise deliver all
such Distributions to Agent. Subordinated Creditor also irrevocably authorizes
and empowers Agent, in the name of Subordinated Creditor, to demand, sue for,
collect and receive any and all such Distributions.
          (c) Subordinated Creditor agrees not to initiate, prosecute, or
participate in any claim, action, or other proceeding challenging the
enforceability, validity, perfection, or priority of the Senior Debt or any
liens and security interests securing the Senior Debt.
          (d) Subordinated Creditor agrees to execute, verify, deliver and file
any proofs of claim in respect of the Subordinated Debt requested by Agent in
connection with any such Proceeding and hereby irrevocably authorizes, empowers
and appoints Agent its Agent and attorney-in-fact to (i) execute, verify,
deliver and file such proofs of claim upon the failure of Subordinated Creditor
promptly to do so prior to 30 days before the expiration of the time to file any
such proof of claim and (ii) vote such claim in any such Proceeding upon the
failure of Subordinated Creditor to do so prior to 15 days before the expiration
of the time to vote any such claim; provided Agent shall have no obligation to
execute, verify, deliver, file and/or vote any such proof of claim. In the event
that Agent votes any claim in accordance with the authority granted hereby,
Subordinated Creditor shall not be entitled to change or withdraw such vote.

4



--------------------------------------------------------------------------------



 



          (e) The Senior Debt shall continue to be treated as Senior Debt and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of Senior Lenders and Subordinated Creditor even if all or part
of the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.
          Section 2.3. Subordinated Debt Payment Restrictions. Notwithstanding
the terms of the Subordinated Debt Documents, each Company hereby agrees that it
may not make, and Subordinated Creditor hereby agrees that it will not accept,
any Distribution with respect to the Subordinated Debt until the Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents have terminated, other than (i) reimbursement of all costs and
expenses incurred by the Subordinated Creditor in connection with the
negotiation, execution and delivery of the Subordinated Debt Documents and the
consummation of the transactions contemplated thereby in an aggregate amount not
to exceed $2,500 and (ii) repayment of the Subordinated Debt in full so long as
(A) no Senior Default shall have occurred and be continuing, or would arise as a
result of such repayment and (B) such repayment occurs on or before July 28,
2009.
          Section 2.4. Subordinated Debt Standstill Provisions. Until the Senior
Debt is indefeasibly paid in full in cash and all commitments to lend under the
Senior Debt Documents shall be terminated, Subordinated Creditor shall not,
without the prior written consent of Agent, take any Enforcement Action with
respect to the Subordinated Debt. Notwithstanding the foregoing, Subordinated
Creditor may file proofs of claim against either Company in any Proceeding
involving such Company. Any Distributions or other proceeds of any Enforcement
Action obtained by Subordinated Creditor in violation of the foregoing
prohibition shall in any event be held in trust by it for the benefit of Agent
and Senior Lenders and promptly paid or delivered to Agent for the benefit of
Senior Lenders in the form received until all Senior Debt is indefeasibly paid
in full in cash and all commitments to lend under the Senior Debt Documents
shall have been terminated.
          Section 2.5. Incorrect Payments. If any Distribution on account of the
Subordinated Debt not permitted to be made by either Company or accepted by
Subordinated Creditor under this Agreement is made and received by Subordinated
Creditor, such Distribution shall not be commingled with any of the assets of
Subordinated Creditor, shall be held in trust by Subordinated Creditor for the
benefit of Agent and Senior Lenders and shall be promptly paid over to Agent for
application (in accordance with the Senior Debt Documents ) to the payment of
the Senior Debt then remaining unpaid, until all of the Senior Debt is paid in
full.
          Section 2.6. Sale, Transfer or other Disposition of Subordinated Debt.
          (a) Subordinated Creditor shall not sell, assign, pledge, dispose of
or otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt

5



--------------------------------------------------------------------------------



 



Document unless (i) the transferee or pledgee thereof signs a subordination
agreement on the same terms hereof or other acknowledgement of the terms of this
Agreement, in each case in form and substance satisfactory to the Agent and
(ii) such transferee or pledgee is acceptable to the Agent.
          (b) Notwithstanding the foregoing, the subordination effected hereby
shall survive any sale, assignment, pledge, disposition or other transfer of all
or any portion of the Subordinated Debt in violation of the foregoing
prohibition, and the terms of this Agreement shall be binding upon the
successors and assigns of Subordinated Creditor, as provided in Section 9
hereof.
          Section 2.7. Legends. Until the termination of this Agreement in
accordance with Section 15 hereof, Subordinated Creditor will cause to be
clearly, conspicuously and prominently inserted on the face of the Subordinated
Note and any other Subordinated Debt Document, as well as any renewals or
replacements thereof, the following legend:
     “This instrument and the rights and obligations evidenced hereby are
subordinate in the manner and to the extent set forth in that certain
Subordination Agreement (the “Subordination Agreement”) dated as of January 7,
2009, among John N. Kapoor Trust dated September 20, 1989, Akorn, Inc.
(“Akorn”), Akorn (New Jersey), Inc., (“Akorn New Jersey” and together with
Akorn, the “Companies”, and each a “Company”) and General Electric Capital
Corporation (“Agent”), to the indebtedness (including interest) owed by the
Companies pursuant to that certain Credit Agreement dated as of January 7, 2009,
among the Companies, Agent and the lenders from time to time party thereto, as
such Credit Agreement has been and hereafter may be amended, supplemented or
otherwise modified from time to time and to indebtedness refinancing the
indebtedness under that agreement as contemplated by the Subordination
Agreement; and each holder of this instrument, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination
Agreement.”
     3. Modifications
          Section 3.1. Modifications to Senior Debt Documents. Senior Lenders
may at any time and from time to time without the consent of or notice to
Subordinated Creditor, without incurring liability to Subordinated Creditor and
without impairing or releasing the obligations of Subordinated Creditor under
this Agreement, change the amount of principal, interest, fees or any other
amounts payable relating to the Senior Debt, change the manner or place of
payment or extend the time of payment of or renew or alter any of the terms of
the Senior Debt, or otherwise amend in any manner any agreement, note, guaranty
or other instrument evidencing or securing or otherwise relating to the Senior
Debt.

6



--------------------------------------------------------------------------------



 



          Section 3.2. Modifications to Subordinated Debt Documents. Until the
Senior Debt has been indefeasibly paid in full in cash and all lending
commitments under the Senior Debt Documents have terminated, and notwithstanding
anything to the contrary contained in the Subordinated Debt Documents,
Subordinated Creditor shall not, without the prior written consent of Agent,
agree to any amendment, modification or supplement to the Subordinated Debt
Documents, other than the extension of the maturity of the Subordinated Debt to
a date no earlier than July [ ], 2013.
     4. Representations and Warranties. Subordinated Creditor hereby represents
and warrants to Agent and Senior Lenders that as of the date hereof: (a) true
and accurate copies of the relevant portions of Subordinated Creditor’s trust
documents have been provided to Agent; (b) Subordinated Creditor has the power
and authority to enter into, execute, deliver and carry out the terms of this
Agreement, all of which have been duly authorized by all proper and necessary
action; (c) the execution of this Agreement by Subordinated Creditor will not
violate or conflict with any agreement binding upon Subordinated Creditor or any
law, regulation or order or require any consent or approval which has not been
obtained; (d) this Agreement is the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles;
(e) Subordinated Creditor is the sole owner, beneficially and of record, of the
Subordinated Debt Documents and the Subordinated Debt; and (f) the Subordinated
Debt is, and at all times prior to the termination of this Agreement shall
remain, an unsecured obligation of the Companies.
     5. Subrogation. Subject to the indefeasible payment in full in cash of all
Senior Debt and the termination of all lending commitments under the Senior Debt
Documents, Subordinated Creditor shall be subrogated to the rights of Agent and
Senior Lenders to receive Distributions with respect to the Senior Debt until
the Subordinated Debt is paid in full. Subordinated Creditor agrees that in the
event that all or any part of a payment made with respect to the Senior Debt is
recovered from the holders of the Senior Debt in a Proceeding or otherwise, any
Distribution received by Subordinated Creditor with respect to the Subordinated
Debt at any time after the date of the payment that is so recovered, whether
pursuant to the right of subrogation provided for in this Agreement or
otherwise, shall be deemed to have been received by Subordinated Creditor in
trust as property of the holders of the Senior Debt and Subordinated Creditor
shall forthwith deliver the same to the Agent for the benefit of the Senior
Lenders for application to the Senior Debt until the Senior Debt is paid in
full. A Distribution made pursuant to this Agreement to Agent or Senior Lenders
which otherwise would have been made to Subordinated Creditor is not, as between
the Company and Subordinated Creditor, a payment by the Company to or on account
of the Senior Debt.
     6. Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
Agent and Subordinated Creditor, and then such modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
given. Any notice to or demand on any party hereto in any event not specifically

7



--------------------------------------------------------------------------------



 



required hereunder shall not entitle the party receiving such notice or demand
to any other or further notice or demand in the same, similar or other
circumstances unless specifically required hereunder.
     7. Further Assurances. Each party to this Agreement promptly will execute
and deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.
     8. Notices. Unless otherwise specifically provided herein, any notice
delivered under this Agreement shall be in writing, addressed to the party to be
notified and sent to the address or facsimile number indicated on the signature
pages to this Agreement and may be personally served, telecopied or sent by
overnight courier service or certified or registered United States mail and
shall be deemed to have been given (a) if delivered in person, when delivered;
(b) if delivered by telecopy, on the date of transmission if transmitted on a
business day before 5:00 p.m. (New York time) or, if not, on the next succeeding
business day; (c) if delivered by overnight courier, one business day after
delivery to such courier properly addressed; or (d) if by United States mail,
four business days after deposit in the United States mail, postage prepaid and
properly addressed.
     9. Successors and Assigns. This Agreement shall inure to the benefit of,
and shall be binding upon, the respective successors and assigns of Agent,
Senior Lenders, Subordinated Creditor and the Companies. To the extent permitted
under the Senior Debt Documents, Senior Lenders may, from time to time, without
notice to Subordinated Creditor, assign or transfer any or all of the Senior
Debt or any interest therein to any Person and, notwithstanding any such
assignment or transfer, or any subsequent assignment or transfer, the Senior
Debt shall, subject to the terms hereof, be and remain Senior Debt for purposes
of this Agreement, and every permitted assignee or transferee of any of the
Senior Debt or of any interest therein shall, to the extent of the interest of
such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.
     10. Relative Rights. This Agreement shall define the relative rights of
Agent, Senior Lenders and Subordinated Creditor. Nothing in this Agreement shall
(a) impair, as among the Companies, Agent and Senior Lenders and as between the
Companies and Subordinated Creditor, the obligation of the Companies with
respect to the payment of the Senior Debt and the Subordinated Debt in
accordance with their respective terms or (b) affect the relative rights of
Agent, Senior Lenders or Subordinated Creditor with respect to any other
creditors of the Company.
     11. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

8



--------------------------------------------------------------------------------



 



     12. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
     13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     14. Severability. In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.
     15. Continuation of Subordination; Termination of Agreement. This Agreement
shall remain in full force and effect until the indefeasible payment in full in
cash of the Senior Debt and the termination of all lending commitments under the
Senior Debt Documents after which this Agreement shall terminate without further
action on the part of the parties hereto.
     16. Applicable Law. This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of New
York, without regard to conflicts of law principles.
     17. CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH OF SUBORDINATED CREDITOR AND THE COMPANIES HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF
SUBORDINATED CREDITOR AND THE COMPANIES FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH OF SUBORDINATED CREDITOR AND THE
COMPANIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE, AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

9



--------------------------------------------------------------------------------



 



     18. WAIVER OF JURY TRIAL. EACH OF SUBORDINATED CREDITOR, THE COMPANIES, AND
AGENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE SUBORDINATED
DEBT DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS. EACH OF SUBORDINATED
CREDITOR, THE COMPANIES, AND AGENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
OF SUBORDINATED CREDITOR, THE COMPANIES AND AGENT WARRANTS AND REPRESENTS THAT
EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
[signature pages follow]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement under seal as of the date first above written.

                  AGENT:    
 
            Address for Notices:   GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Lender
General Electric Capital Corporation
           
500 West Monroe
  By:   /s/ Dennis Cloud    
 
           
Chicago, IL 60661-3671
  Name:   Dennis Cloud    
Attn: Akorn Account Manager
  Title:   Duly Authorized Signatory    
Facsimile: (866) 388-3572
           
 
           
 
           
With a copy to:
           
 
           
General Electric Capital Corporation
           
2 Bethesda Metro Center Suite 600
           
Bethesda, MD 20814
           
Attn: Maryanne Courtney, Internal Counsel
           
Facsimile: (866) 358-1754
           
 
           
And
           
 
           
King & Spalding
           
1180 Peachtree St NE
           
Atlanta, GA 30309
           
Attn: Carolyn Alford, Esq.
           
Facsimile: (404) 572-5128
           

[SIGNATURE PAGE — SUBORDINATION AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  SUBORDINATED CREDITOR:  
 
            Address for Notices:   THE JOHN N. KAPOOR TRUST
dated 9/20/89
The John N. Kapoor Trust
           
c/o Dr. John N. Kapoor
  By:   /s/ John N. Kapoor    
 
           
225 E. Deerpath Road
  Name:   Dr. John N. Kapoor    
Suite 250
  Title:   Trustee    
Lake Forest, Illinois 60045
           
Attention: Dr. John N. Kapoor
           
Telecopy: (847) 295-8680
           
 
           
With a copy to:
           
 
           
McDermott Will & Emery LLP
           
227 West Monroe Street
           
Chicago, Illinois 60606
           
Attention: Thomas Murphy
           
Telecopy: (312) 984-7700
           

[SIGNATURE PAGE — SUBORDINATION AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  COMPANIES:    
 
            Address for Notices:   AKORN, INC.    
 
           
1925 West Field Court
  By:   /s/ Jeffrey A. Whitnell    
 
           
Suite 300
  Name:   Jeffrey A. Whitnell    
 
           
Lake Forest, Illinois 60045
  Title:   CFO    
 
           
Attention: Jeffrey Whitnell
         
 
           
Facsimile: (847) 353-4936
           
 
            Address for Notices:   AKORN (NEW JERSEY), INC.    
 
           
72 Veronica Avenue
  By:   /s/ Jeffrey A. Whitnell    
 
           
Somerset, New Jersey 08873
  Name:   Jeffrey A. Whitnell    
 
           
Attention: Jeffrey Whitnell
  Title:   CFO    
 
           
Facsimile: (847) 353-4936
         
 
           

[SIGNATURE PAGE — SUBORDINATION AGREEMENT]

 